Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-12, 14-17, and 19-23 allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Chang (US. 6,973,809 B2) teaches “A spacer and tether device for adapting a multiconductor plug, comprising: an elongated tether extending between first and second ends; and a spacer attached to the first end of the tether, wherein the spacer has a thickness corresponding to a height of a conductor on a multiconductor plug.” (Spacer and tether device Fig. 5, tether 40, plug 102, and conductor 106)
Chang (US. 6,973,809 B2) does not teach “a first aperture formed therethrouqh for attachment around a multiconductor pluq, and a second aperture formed therethrough for attachment of the spacer to the tether.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-4, 6-8 and 17 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
	REASONS FOR ALLOWANCE
.” (Spacer and tether device Fig. 5, tether 40, plug 102, and conductor 106)
Chang (US. 6,973,809 B2) does not teach “a first aperture formed therethrouqh for attachment around a multiconductor pluq, and a second aperture formed therethrough for attachment of the spacer to the tether.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 9, these limitations, in combination with remaining limitations of the amended claim 9, are neither taught nor suggested by the prior art of record, therefore the amended claim 9 is allowable.
Claims 10-12, 14-16, and 19 are dependent on the amended claim 9 and are therefore allowable for the same reasons.  

	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 20 Chang (US. 6,973,809 B2) teaches “A spacer and tether device for adapting a multiconductor plug, comprising: an elongated tether extending between first and second ends; a spacer having a thickness corresponding to a height of a conductor on a multiconductor plug and first and second apertures formed through the spacer in spaced relationship.” (Spacer and tether device Fig. 5, tether 40, plug 102, and conductor 106)
Chang (US. 6,973,809 B2) does not teach “wherein the first aperture is sized for receipt of the conductor therein for securement of the spacer around the conductor of the multiconductor plug and the tether is secured at the first end thereof to the spacer through the second aperture.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 20, these limitations, in combination with remaining limitations of claim 20, are neither taught nor suggested by the prior art of record, therefore claim 20 is allowable.
Claims 21-23 are dependent on claim 20 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831